Case 1:21-mj-03309-JJO Document 3 Entered on FLSD Docket 07/02/2021 Page 1 of 12




                                21mj03309 O'Sullivan

                                                                      ER

                                                               Jul 1, 2021

                                                                        Miami
Case 1:21-mj-03309-JJO Document 3 Entered on FLSD Docket 07/02/2021 Page 2 of 12




                                                    21mj03309 O'Sullivan




   7/1/2021
Case 1:21-mj-03309-JJO Document 3 Entered on FLSD Docket 07/02/2021 Page 3 of 12
                                                               21mj03309 O'Sullivan
Case 1:21-mj-03309-JJO Document 3 Entered on FLSD Docket 07/02/2021 Page 4 of 12
Case 1:21-mj-03309-JJO Document 3 Entered on FLSD Docket 07/02/2021 Page 5 of 12
Case 1:21-mj-03309-JJO Document 3 Entered on FLSD Docket 07/02/2021 Page 6 of 12
Case 1:21-mj-03309-JJO Document 3 Entered on FLSD Docket 07/02/2021 Page 7 of 12
Case 1:21-mj-03309-JJO Document 3 Entered on FLSD Docket 07/02/2021 Page 8 of 12
Case 1:21-mj-03309-JJO Document 3 Entered on FLSD Docket 07/02/2021 Page 9 of 12
Case 1:21-mj-03309-JJO Document 3 Entered on FLSD Docket 07/02/2021 Page 10 of 12
Case 1:21-mj-03309-JJO Document 3 Entered on FLSD Docket 07/02/2021 Page 11 of 12
Case 1:21-mj-03309-JJO Document 3 Entered on FLSD Docket 07/02/2021 Page 12 of 12




         1st
